DETAILED ACTION
This office action response the Request for Continued Examination application on 03/14/2022.
Claims 1, 4-6, 8-11, 14-16, and 18-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

Response to Amendment
This communication is in response to the amendments filed on March 14, 2022. Claims 1, 5, 11 and 15 have been amended. Claim 1, 4-6, 8-11, 14-16, and 18-24 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 11 and 15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 2019/0124572), (“D1”, hereinafter), having an earlier falling date of Sep. 28, 2017 disclosures in provisional application 62/564720), and in view of LIU et al. (U.S. Patent Application Publication No. 2018/0049265), (“D2”, hereinafter).
As per Claim 1, D1 discloses a communication method, comprising: 
sending, by a centralized unit (CU) to a distributed unit (DU) ([see, e.g., a second RAN entity “a Central Unit (CU)” and a first RAN entity “Distributed Units (DU)” disclosed, [0214], and Fig. 16, and provisional, see [0097, 0102]]), a user equipment (UE) context modification request ([see, e.g., a first RAN entity receive, from a second RAN entity, a first message comprising packet flow configuration parameters for a wireless device [0214], and Fig. 16, and provisional , see [0102]]), the UE context modification request (see, context setup request message, [0214]) comprises a full configuration (see, the full protocol stack (e.g. NR RRC, NR PDCP, NR RLC, NR MAC, and NR PHY) may be supported at one node, [0193], and provisional, [0063], and Fig. 13B]) indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration of radio resources (see, wherein the gNB-CU may activate a downlink PDCP packet, a gNB-DU may configure cells for packet transmission, and cell configuration may support that PDCP packets [0206], and provisional [0105-0106]]). 
D1 doesn’t appear explicitly disclose: receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resources.  
However, D2 discloses receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resource ([see, e.g., the secondary base station distributed units DU) to the secondary base station centralized unit CU provide information such as the master cell group configuration to the secondary base station centralized unit CU, [0035, 0044], and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide Multi-connectivity with cell group configuration results improve the communication capability and/or the communication quality of the Wireless Communication Systems   (D2, ¶ [0004]).
As per Claim 4, 14, D1 further discloses wherein the CU and the DU are comprised in one base station ([see, e.g., the upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU), [0112], and Fig. 13, and provisional [0063]]).
the DU is configured with a radio link control (RLC) layer function, a media access control (MAC) layer function, and a physical (PHY) layer function ([see, e.g., the an NR RLC, an NR MAC, an NR PHY may be in a DU, [0113], and provisional [0064] and Fig. 14]), and
the CU is configured with a radio resource control (RRC) layer function, a service data adaptation protocol (SDAP) layer function, and a packet data convergence protocol (PDCP) layer function ([see, e.g., an NR RRC, SDAP, PDCP, may be in a CU, [0112, 0186], and provisional [0064] and Fig. 14]).
As per Claim 5, D1 discloses a communication method, comprising: 
receiving, by a distributed unit (DU) ([see, e.g., a second RAN entity “a Central Unit (CU)” and a first RAN entity “Distributed Units (DU)” disclosed, [0214], and Fig. 16, and provisional, see [0097, 0102]]), a user equipment (UE) context modification request from a centralized unit (CU) ([see, e.g., a first RAN entity receive, from a second RAN entity, a first message comprising packet flow configuration parameters for a wireless device [0214], and Fig. 16, and provisional , see [0102]]), wherein the UE context modification request (see, context setup request message, [0214]) comprises a full configuration indication (see, the full protocol stack (e.g. NR RRC, NR PDCP, NR RLC, NR MAC, and NR PHY) may be supported at one node, [0193], and provisional, [0063], and Fig. 13B]); and 
generating, by the DU and in response to the full configuration indication, a cell group configuration based on performing a full configuration of radio resources (see, wherein the gNB-CU may activate a downlink PDCP packet, a gNB-DU may configure cells for packet transmission, and cell configuration may support that PDCP packets [0206], and provisional [0105-0106]]). 
D1 doesn’t appear explicitly disclose: sending, by the DU to the CU, the cell group configuration or a notification notifying that the DU has performed the full configuration of the radio resources. 
However, D2 discloses sending, by the DU to the CU, the cell group configuration or a notification notifying that the DU has performed the full configuration of the radio resources ([see, e.g., the secondary base station distributed units DU) to the secondary base station centralized unit CU provide information such as the master cell group configuration to the secondary base station centralized unit CU, [0035, 0044], and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide Multi-connectivity with cell group configuration results improve the communication capability and/or the communication quality of the Wireless Communication Systems   (D2, ¶ [0004]).
 As per Claim 15, is the non-transitory computer readable medium (CRM) claim corresponding to the method claim 5 that has been rejected above.  Applicant attention is directed to the rejection of claim 5.  Claim 15 is anticipated by CRM being performed by the method above and therefore is rejected under the same rational as claim 5.
As per Claims 10, 20, D1 further discloses wherein the DU and the CU are comprised in one base station ([see, e.g., the upper layers of a gNB may be located in a Central Unit (CU) 1311, and lower layers of the gNB may be located in Distributed Units (DU), [0112], and Fig. 12-13]), the DU comprises: a RLC layer function, a MAC layer function, and a PHY layer function ([see, e.g., the an NR RLC, an NR MAC, an NR PHY may be in a DU, [0113], and provisional [0064] and Fig. 14]), and
and the CU comprises: a RRC layer function, a SDAP layer function, and a PDCP layer function ([see, e.g., an NR RRC, SDAP, PDCP, may be in a CU, [0112, 0186], and provisional [0064] and Fig. 14]).
As per Claim 11, D1 discloses a communication apparatus, comprising: 
at least one processor ([see, e.g., one or more processors 403, 0057], and Fig. 4]); and 
a storing computer-executable instructions for execution by the at least one processor ([see, e.g., one or more processors 403, 0057], and Fig. 4]) to perform operations comprising: 
sending, by a central unit (CU) to a distributed unit (DU) ([see, e.g., a second RAN entity “a Central Unit (CU)” and a first RAN entity “Distributed Units (DU)” disclosed, [0214], and Fig. 16, and provisional, see [0097, 0102]]), a user equipment (UE) context modification request([see, e.g., a first RAN entity receive, from a second RAN entity, a first message comprising packet flow configuration parameters for a wireless device [0214], and Fig. 16, and provisional , see [0102]]), wherein the UE context modification request (see, context setup request message, [0214]) comprises a full configuration (see, the full protocol stack (e.g. NR RRC, NR PDCP, NR RLC, NR MAC, and NR PHY) may be supported at one node, [0193], and provisional, [0063], and Fig. 13B]) indication configured to trigger the DU to generate a cell group configuration based on performing a full configuration of radio resources (see, wherein the gNB-CU may activate a downlink PDCP packet, a gNB-DU may configure cells for packet transmission, and cell configuration may support that PDCP packets [0206], and provisional [0105-0106]]). 
D1 doesn’t appear explicitly disclose: receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resources.  
However, D2 discloses receiving, by the CU from the DU, the cell group configuration generated based on performing the full configuration of the radio resource ([see, e.g., the secondary base station distributed units DU) to the secondary base station centralized unit CU provide information such as the master cell group configuration to the secondary base station centralized unit CU, [0035, 0044], and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide Multi-connectivity with cell group configuration results improve the communication capability and/or the communication quality of the Wireless Communication Systems   (D2, ¶ [0004]).

Claims 6, 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Wu et al. (U.S. Patent Application Publication No. 2018/0359800), (“D3”, hereinafter), having an earlier falling date of June 07, 2017 disclosures in provisional application 62/516662).
As per Claims 6, 16, D1 doesn’t appear explicitly disclose: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU; and wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time.
However, D3 further discloses further comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 
wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D3, ¶ [0089]).
As per Claims 22, 24, D1 doesn’t appear explicitly disclose: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU; and wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time.
However, D3 further discloses further comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., wherein the first BS transmits a first RRC message to the UE, the first RRC message comprises the second SCG configuration, and also the second SCG configuration comprises a full configuration indication [0067-0068], and Fig. 6]); and 
wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU in a predetermined amount of time ([see, e.g., the second SCG configuration comprises a full configuration indication [0045-0046, 0067-0068], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide handling a secondary cell group configuration results improving the efficiency of the system and efficiently handling simultaneous communications (D3, ¶ [0089]).

Claims 8-9, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of  Park et al. (U.S. Patent Application Publication No. 2019/0098529), (“D4”, hereinafter), having an earlier falling date of Sep. 28, 2017 disclosures in provisional application 62/564720). 

As per Claims 8, 18, D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN.  
However, D4 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claims 9, 19,  D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer.  
However, D4 discloses wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer ([see, e.g., the SCG is configured, there may be at least one SCG bearer or one split bearer, the RLC AM bearer may be configured for the split bearer  [0192], and Fig. 6-7], see provisional page 17]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claim 21, D1 and D2 disclose the method according to claim 6, and D1 doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.
However, D4 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, PSCell may be changed with a SCG change, [0172, 0192], and Fig. 6-7], see provisional page 17]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).
As per Claim 23, D1 and D2 disclose the communication apparatus according to claim 16, and Byun doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.  
However, D4 discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (D4, ¶ [0208]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/Examiner, Art Unit 2468             

/KHALED M KASSIM/Primary Examiner, Art Unit 2468